 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    HOIST FITNESS SYSTEMS, INC.,                    Case No. EDCV 17-1388-AB (KKx)
11                                Plaintiff(s),
12                         v.                         ORDER ACCEPTING FINDINGS
                                                      AND RECOMMENDATION OF
13    TUFFSTUFF FITNESS                               UNITED STATES MAGISTRATE
      INTERNATIONAL, INC.,                            JUDGE
14
                                  Defendant(s).
15
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Motion
19   seeking to strike portions of the rebuttal expert reports served by Defendant, the
20   relevant records on file, and the Report and Recommendation of the United States
21   Magistrate Judge. The Court has engaged in de novo review of those portions of
22   the Report to which Plaintiff has objected. The Court overrules the objections and
23   accepts the findings and recommendation of the Magistrate Judge.
24          IT IS THEREFORE ORDERED that Plaintiff’s Motion is (1) GRANTED
25   IN PART and Defendant (a) shall produce Mr. Smith’s computer models in native
26   file format,1 and (b) permit Plaintiff to depose Mr. Smith for up to one hour
27
     1 The Court understands based on Plaintiff’s objections that Mr. Smith’s computer models have
28
     already been produced in native file format.
 1   regarding the computer models2; and (2) DENIED IN PART to the extent
 2   Plaintiff’s Motion seeks to strike portions of the expert rebuttal reports of Mr.
 3   Smith and Dr. Sternlicht.
 4
     Dated: July 15, 2019
 5
 6                                                HONORABLE ANDRÉ BIROTTE, JR.
                                                  United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     2 After conferring with Defendant, Plaintiff may request recovery of its costs associated with this
25   deposition, with any determination regarding whether Defendant should be required to cover all
26   costs of the deposition deferred. Plaintiff may similarly request the opportunity to serve a
     narrowly-tailored supplemental expert report from Mr. Lenz regarding Mr. Smith’s computer
27   models, with any determination regarding whether Plaintiff should be permitted to serve a
     supplemental expert report for Mr. Lenz deferred. Any opposed requests for this additional relief
28   shall not exceed five pages total and shall not include or be met with arguments rearguing the
     merits of Plaintiff’s Motion to Strike.
                                                     2
